Citation Nr: 9916291	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  93-15 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to assignment of an increased rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, L.L.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1990 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 10 
percent disability rating.  In November 1990, a notice of 
disagreement was received.  In March 1991, the RO increased 
the veteran's rating to 30 percent.  A statement of the case 
was issued in September 1992.  A substantive appeal was 
received in October 1992. Since the increase to 30 percent 
did not constitute a full grant of the benefit sought, the 
increased rating issue remained in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  The Board remanded the 
claim for additional development, and in subsequent rating 
decisions the RO declined to grant an evaluation in excess of 
30 percent.  

The veteran's representative has raised the issue of 
entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  This claim was 
initially denied in March 1991 and does not appear to have 
been appealed.  In supplemental statements of the case, dated 
in July 1997 and July 1998, the RO again denied entitlement 
to TDIU.  As this claim does not appear to be in appellate 
status, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran was discharged from service in January 1972; 
his claim for entitlement to service connection for PTSD was 
received on February 13, 1990. 

2.  The positive and negative evidence is in a state of 
equipoise on the question of whether the veteran's PTSD 
rendered him demonstrably unable to obtain or retain 
employment as of February 13, 1990. 
CONCLUSION OF LAW

The criteria for a 100 percent evaluation for the veteran's 
PTSD as of February 13, 1990, have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, in such a 
case it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  After reviewing the 
evidence, which includes various VA and non-VA outpatient and 
examination reports, the Board is satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

The veteran's service records show that he served in the 
Republic of Vietnam from July 1970 to May 1971 with Marine 
infantry units as a rifleman and a squad leader, and that he 
participated in the Combined Unit Pacification Program.  His 
awards include the Combat Action Ribbon.  

The veteran asserts that his PTSD is more than 30 percent 
disabling.  Specifically, the transcript from a hearing in 
March 1998 at the RO shows that the veteran testified that 
his PTSD symptomatology was so severe that he had not be able 
to maintain employment, or have a meaningful relationship 
with a woman, since 1990.  He further asserted that he had 
difficulty concentrating, flashbacks and outbursts of anger 
and violence.  An acquaintance of the veteran stated that he 
had witnessed two of the veteran's violent rages in the 
previous two months.  

VA outpatient records, dated between 1990 and 1998, show that 
the veteran has 
received ongoing treatment for PTSD.  A November 1990 report 
contains a Global Assessment of Functioning (GAF) score of 
50, with a high of 70 for the year.  A January 1998 report 
includes a GAF score of 45, with a high of 55 for the year.

VA hospital reports, dated between 1990 and 1997, show that 
the veteran has been hospitalized at least nine times with 
diagnoses that typically included PTSD and alcohol 
dependence.  An August 1990 report notes that the veteran has 
a history of several suicide attempts.  A March 1997 report 
is remarkable for a GAF score of 40.

The claims file also includes several VA examination reports, 
dated between August 1990 and October 1998, which show that 
the veteran has consistently been diagnosed with PTSD.  Some 
of these reports also contain diagnoses of alcohol dependence 
and substance abuse.  Reports dated in August 1995 and 
October 1998 show GAF scores of 45, and an October 1996 
report contains a GAF score of 51.  The October 1996 report 
is remarkable for diagnoses of PTSD and dysthymia, and the 
fact that the examiner stated that the veteran's dysthymia 
symptoms could not be separated from his PTSD symptoms.  In 
an attachment to this report, another examiner commented that 
the veteran's Minnesota Multiphasic Personality Inventory 
(MMPI) scores were suggestive of dysthymia, rigidity and 
social withdrawal.  The examiner stated that, "It is 
exceedingly unlikely that there will be any lasting 
appreciable improvement."

Also included in the claims file are records from the Social 
Security Administration (SSA) showing that in about February 
1992 the veteran was determined to be disabled as of October 
6, 1990.  His primary diagnosis was alcohol dependence, and 
his secondary diagnosis was PTSD.  The SSA's supporting 
medical evidence consists of a psychiatric review and some of 
the VA medical records previously described. 

In its rating decision of March 1991, the RO assigned the 30 
percent rating for the veteran's PTSD under 38 C.F.R. 
§ 4.132, Diagnostic Code (DC) 9411, applying the criteria in 
effect prior to November 7, 1996.  Under such criteria, a 30 
percent rating for PTSD was warranted when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

The next higher rating of 50 percent was warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation was warranted when the ability to establish and 
maintain effective or favorable relationships with people are 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  

A 100 percent rating for PTSD was warranted where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; or there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or there 
was a demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.132.  The criteria set forth in 38 C.F.R. 
§ 4.132, DC 9411, for a 100 percent evaluation each offer 
independent bases for granting a 100 percent evaluation.  See 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994). 

After reviewing the totality of the evidence, the Board 
concludes that a 100 percent evaluation is warranted for the 
veteran's PTSD under the rating criteria as in effect prior 
to November 7, 1996.  Specifically, the Board finds that 
there has been a demonstrable inability to obtain or retain 
employment since February 13, 1990.  The evidence, dated 
between 1990 and 1998, includes a VA hospital report, dated 
in March 1990, which shows that the veteran was admitted for 
diagnoses that included PTSD on February 5, 1990.  The 
veteran has continuously received psychiatric and 
psychopharmacological treatment for his PTSD since that time, 
including at least eight additional hospitalizations.  His 
GAF scores have primarily been between 41 and 50, which 
suggest serious symptoms or serious impairment in social, 
occupational or school functioning.  See Quick Reference to 
the Diagnostic Criteria from DSM IV 47 (American Psychiatric 
Association 1994).  The medical records also show continuous 
notations of severe symptoms which have included flashbacks, 
nightmares and depression.  

Significantly, the medical records indicate that the veteran 
has not worked since he lost his job at a VA medical center 
in 1990.  In this regard, a letter from the veteran's former 
supervisor, dated in January 1991, indicates that the 
veteran's employment was terminated, in part, due to a lack 
of dependability reportedly related to his PTSD.  In a May 
1991 letter, a VA PTSD nurse/therapist essentially stated 
that the veteran's severe PTSD symptomatology affected his 
employment.  

The Board's conclusion is further supported by the fact that 
VA psychological testing performed in October 1996 and 
September 1997 indicates that the veteran had severe PTSD 
symptomatology.  

Although there is also evidence which shows that the veteran 
has a long-standing history of alcohol and drug abuse 
reportedly dating back to his service, that he may have a 
personality disorder, and that there is mixed evidence as to 
whether the veteran is currently using alcohol, the Board 
finds no clear medical evidence which could serve as a basis 
for distinguishing the effects of any drug abuse, alcohol 
abuse or personality disorder from the veteran's PTSD.  
Furthermore, even though there is no opinion which 
definitively addresses the matter, a January 1997 outpatient 
report appears to link the veteran's drinking to his PTSD.  
Under the circumstances, the Board finds no basis to 
dissociate the effects of any alcohol abuse, drug abuse, or 
personality disorder from the impairment due to PTSD.  In 
such cases, where the inability to work may be caused by 
nonservice-connected and service-connected disability, the 
benefit-of-the-doubt doctrine is for consideration.  See 
Martin v. Brown, 4 Vet. App. 136, 140 (1993).

Accordingly, the Board finds that the pertinent evidence is 
in a state of equipoise as to the question of whether one of 
the independent bases for assigning a 100 percent rating 
under the 1996 rating criteria has been established.  Under 
such circumstances, the benefit of the doubt is awarded to 
the veteran.  38 U.S.C.A. § 5107(b).  The Board further finds 
that the evidence is also in relative equipoise as to when 
the veteran became demonstrably unable to obtain or retain 
employment.  As previously stated, the veteran was admitted 
to a VA hospital on February 5, 1990 for diagnoses that 
included PTSD.  Although this report indicates that he was 
thought to be employable, it is clear that he has received 
on-going treatment for severe PTSD symptoms, and that he has 
not worked since that time.  Given the fact that the 
veteran's claim was received by the VA on February 13, 1990, 
and with reasonable doubt resolved in the veteran's favor, 
the record shows that he has met the criteria for a 100 
percent rating since the receipt of his claim.  See 38 C.F.R. 
§ 3.400(b)(2)(i); Fenderson, supra, 126-127.  


ORDER
 
Entitlement to a 100 percent evaluation for the veteran's 
service-connected post-traumatic stress disorder effective 
from February 13, 1990, is warranted.  The appeal is granted 
to this extent subject to legal criteria governing the 
payment of monetary benefits.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

